       Case 2:20-cr-00162-TOR      ECF No. 18    filed 12/14/20   PageID.39 Page 1 of 4




 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6
                      FOR THE EASTERN DISTRICT OF WASHINGTON
 7
      UNITED STATES OF AMERICA,                       Case No. 2:20-CR-0162-TOR
 8
 9                                Plaintiff,         STIPULATED PROTECTIVE
                                                     ORDER REGARDING COMPUTER
10                   v.                              FORENSIC REVIEW PROCEDURES
11                                                   FOR CHILD PORNOGRAPHY
      RYAN MICHAEL KALMBACK,                         CONTRABAND
12
13                              Defendant.
14
           BEFORE THE COURT is the parties’ Stipulated Motion Regarding Computer
15
     Forensic Review Procedures for Child Pornography Contraband. ECF No. 17. The
16
     motion was submitted for consideration without oral argument. Having reviewed the
17
     file and records therein, the Court is fully informed.
18
           Pursuant to the parties’ stipulation and for good cause shown, the motion is
19
     granted.
20
           ACCORDINGLY, IT IS HEREBY ORDERED:
21
           1.     18 U.S.C. § 3509(m) applies to this case, and the Court is required to deny
22
     defense requests to copy, photograph, duplicate, or otherwise reproduce material
23
     constituting child pornography if the government makes the material reasonably
24
     available to Defendant and provides an ample opportunity for the defense to examine it
25
     at a government facility. See 18 U.S.C. § 3509(m);
26
           2.     In order to comply with 18 U.S.C. § 3509(m), and to allow Defendant the
27
     greatest opportunity to prepare an effective defense in preparation for trial in this matter,
28

     ORDER REGARDING CHILD PORNOGRAPHY FORENSIC REVIEW - 1
          Case 2:20-cr-00162-TOR     ECF No. 18   filed 12/14/20   PageID.40 Page 2 of 4




 1   the government will make a true forensic, bit-by-bit E01 image of devices and media
 2   containing alleged child pornography contraband at issue in the above-referenced case.
 3   The government will make that forensic image reasonably available to Defendant and
 4   provide ample opportunity for the defense team to examine it at a government facility in
 5   Spokane, Washington. The parties may readdress the Court if there is a need for
 6   additional or after-hours access during the course of litigation in the event trial or motion
 7   hearings require additional forensic review;
 8            3.    The defense forensic examination will be conducted in an interview room
 9   monitored by closed-circuit television (“CC-TV”), without audio feed. While the TV
10   with non-audio feed will ensure the integrity of FBI space and security of its occupants,
11   the video feed is not of sufficient detail or at an angle that would reveal defense strategy.
12   The government and its agents expressly agree that no attempt will be made to record
13   any audio from the workstation and that no attempt will be made to observe the defense
14   team’s work product or computer monitor screen at any time. The defense expert may
15   review the feed to ensure that defense strategy is not being compromised at any time
16   while conducting the forensic review;
17            4.    The defense team 1 shall not make, nor permit to be made, any copies of the
18   alleged child pornography contraband pursuant to this Protective Order and shall not
19   remove any contraband images from the government facility. The defense expert will be
20   allowed to copy any file that is not contraband and compile a report (without contraband
21   images/videos) documenting the examination on removable media at the discretion of
22   the defense expert;
23            5.    The designated defense expert, Jennifer McCann, will leave at the
24
25   1
         For purposes of this Protective Order, the term “defense team” refers solely to
26   Defendant’s counsel of record (“defense counsel”), Defendant’s designated expert
27
     (“defense expert”), and a defense investigator.
28

     ORDER REGARDING CHILD PORNOGRAPHY FORENSIC REVIEW - 2
       Case 2:20-cr-00162-TOR      ECF No. 18    filed 12/14/20   PageID.41 Page 3 of 4




 1   government facility any equipment, including hard drives, which contain child
 2   pornography contraband that is identified during forensic evaluation. The parties may
 3   readdress this matter with the Court upon notice that the defense intends to retain a
 4   different defense expert;
 5         6.     For the purpose of trial, the government agrees to make available a digital
 6   copy of any government trial exhibit that contains contraband, which will be kept in the
 7   custody and control of the case agent. Upon reasonable notice by the defense, the case
 8   agent will also maintain for trial digital copies of any proposed defense exhibit that
 9   contains contraband. If the defense team intends to offer, publish, or otherwise utilize
10   any government or defense exhibit contained on the digital copy maintained by the case
11   agent during trial, the case agent shall assist the defense team in publishing or utilizing
12   the exhibit that contains contraband upon notification by the defense team.
13
           IT IS SO ORDERED. The Clerk shall enter this Order and furnish copies to
14
     counsel.
15         Dated December 14, 2020.
16
17
18
                                        THOMAS O. RICE
19
                                     United States District Judge
20
21
22
23
24
25
26
27
28

     ORDER REGARDING CHILD PORNOGRAPHY FORENSIC REVIEW - 3
       Case 2:20-cr-00162-TOR      ECF No. 18   filed 12/14/20   PageID.42 Page 4 of 4




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on December 14, 2020, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF System which will send notification of
 4   such filing to the following: Colin G. Prince.
 5                                          s/ Alison L. Gregoire
                                            Alison L. Gregoire
 6
                                            Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER REGARDING CHILD PORNOGRAPHY FORENSIC REVIEW - 4
